NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PLAYUP, INC.,                                   No.    22-15042

                Plaintiff-Appellant,            D.C. No.
                                                2:21-cv-02129-GMN-NJK
 v.

LAILA MINTAS,                                   MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                        Argued and Submitted July 5, 2022
                              Seattle, Washington

Before: CLIFTON and BUMATAY, Circuit Judges, and CHEN,** District Judge.

      PlayUp, Inc., appeals the district court’s denial of a motion for preliminary

injunction in this action against its former officer, Dr. Laila Mintas. PlayUp

contends that Mintas violated her employment agreements with the company. The

action remains pending in district court, where PlayUp seeks damages and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Edward M. Chen, United States District Judge for the
Northern District of California, sitting by designation.
injunctive relief. The current appeal concerns only the denial by that court of

PlayUp’s motion for preliminary injunction. As the parties are familiar with the

facts and allegations, we recite only those necessary to our decision. We have

jurisdiction under 28 U.S.C. § 1292(a)(1). We affirm.

      The primary allegation by PlayUp is that Mintas breached her employment

agreements by making disparaging comments about PlayUp, its parent company,

and the parent company’s CEO during negotiations for a potential acquisition by a

third party of PlayUp’s global business. PlayUp contends that Mintas made those

comments to gain leverage in her own negotiation for renewal of her expiring

employment contract, but that the result was that the potential buyer withdrew and

the acquisition was not concluded.

      In general, we review the denial of a preliminary injunction for abuse of

discretion. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.

2011). A district court abuses its discretion when its decision is based on “an

erroneous legal standard or clearly erroneous finding of fact.” Id. (citations

omitted).

      “A plaintiff seeking a preliminary injunction must establish that [it] is likely

to succeed on the merits, that [it] is likely to suffer irreparable harm in the absence

of preliminary relief, that the balance of equities tips in [its] favor, and that an

injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S.



                                            2
7, 20 (2008). In appropriate cases, we have applied a “sliding scale” approach,

“allowing a stronger showing of one element to offset a weaker showing of

another.” Doe v. Snyder, 28 F.4th 103, 111 (9th Cir. 2022). In particular, “a

preliminary injunction could issue where the likelihood of success is such that

serious questions going to the merits were raised and the balance of hardships tips

sharply in plaintiff’s favor,” so long as the plaintiff also shows that it is likely to

suffer irreparable harm and that the injunction is in the public interest. Cottrell,

632 F.3d at 1135.

      The district court here concluded that PlayUp “ha[d] not met the first of the

Winter factors, the likelihood of success on the merits.” Based on the record before

it, that determination was not clearly erroneous. See Cottrell, 632 F.3d at 1131.

      PlayUp argues that the denial of relief was erroneous because the district

court failed to discuss whether PlayUp raised “serious questions going to the

merits.” We disagree. Though our review might have been simpler if the district

court had commented specifically on PlayUp’s argument under the alternative

standard, it is clear from the court’s discussion that it concluded that PlayUp did

not make the showing necessary under the alternative standard, either.

      Only if the balance of hardships tipped sharply in its favor could PlayUp

obtain a preliminary injunction under the “serious questions” alternative. Cottrell,

632 F.3d at 1135. Implicit in the district court’s ruling and surrounding discussion



                                            3
was its conclusion that PlayUp did not make that showing. The district court

expressly stated its view, based on the record at that point, that it appeared “more

likely” that Mintas had properly “exercise[ed] her executive responsibility and that

she was turned into the scapegoat” for the failed deal. It observed that there was

“substantial evidence” that her comments were not the reason the acquisition

failed. The court also expressed doubt about the evidence offered to support the

contention that she had made a disparaging comment to the proposed purchaser of

the company. Based on the district court’s assessment of the evidence at the time it

considered the motion, there was no possibility of PlayUp establishing that it was

entitled to a preliminary injunction under the sliding-scale standard.

      To be clear, we do not hold that one party or the other will necessarily

prevail on the merits if this case proceeds to trial. In terms of preliminary relief,

however, the district court’s denial of the motion for preliminary injunction was

not an abuse of discretion.

      AFFIRMED.




                                           4